Case 9:19-cv-81160-RS Document 342 Entered on FLSD Docket 04/20/2020 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




   APPLE INC.,

                         Plaintiff,

        v.

   CORELLIUM, LLC,

                       Defendant.



               PLAINTIFF APPLE INC.’S MOTION TO COMPEL
                DEFENDANT CORELLIUM, LLC TO PRODUCE
        DOCUMENTS AND TO ALLOW A 90-MINUTE CONTINUANCE OF THE
                  DEPOSITION OF CHRISTOPHER WADE
               AND INCORPORATED MEMORANDUM OF LAW
Case 9:19-cv-81160-RS Document 342 Entered on FLSD Docket 04/20/2020 Page 2 of 6



         Plaintiff Apple Inc. respectfully moves the Court for an order compelling Defendant
  Corellium, LLC (1) to produce documents that corroborate or refute its co-founder Christopher
  Wade’s claim
                                                                        , (2) to produce all documents
  responsive to Apple’s Request for Production No. 20, and (3) to provide Mr. Wade for a limited,
  90-minute continuance of his deposition on


  I.     RELEVANT BACKGROUND
         On October 9, 2019, Apple propounded Request No. 20 seeking “[a]ll Documents and
  Communications relating to Your obtaining any of Apple’s products, including but not limited to
  Your acquisition of one or more dev-fused iPhones.” Ex. A at 12. “Your,” in turn, was defined to
  include “Corellium, LLC . . . including any agents or Person acting on their behalf or under their
  control.” Id. at 2. “Dev-fused iPhones” are highly confidential versions of Apple’s iPhones that
  are not sold to the public and lack certain security restrictions, and are intended for Apple’s internal
  testing and development purposes only.1 Id. Corellium agreed to produce “all non-privileged
  responsive documents relating to obtaining Apple’s products that were used for
  development/testing which include the purchase of iPhones, Mac laptops and a Mac Mini.” Ex. B
  at 11. Corellium further affirmatively stated, “[t]o be clear, Corellium did not acquire a dev-fused
  iPhone and does not have any responsive documents to that portion of the request.”2 Id.
         Last week Apple deposed Corellium’s co-founder and Chief Technology Officer,
  Christopher Wade. Apple’s counsel
                                        Mr. Wade explained


                                                               Ex. C at 75:5–10. He likewise testified



  1
    As one technology journalist has put it, dev-fused iPhones “are essentially phones that have not
  finished the production process, or have been reverted to a development state. In other words, they
  are pre-jailbroken devices,” which one hacker described as “kind of the golden egg to a
  jailbreaker.” Ex. D at 2–3 (Lorenzo Franceschi-Bicchierai, The Prototype iPhones That Hackers
  Use to Research Apple’s Most Sensitive Code, Vice (Mar. 6, 2019),
  https://www.vice.com/en_us/article/gyakgw/the-prototype-dev-fused-iphones-that-hackers-use-
  to-research-apple-zero-days).
  2
    All emphasis in quotes added unless otherwise indicated.

                                                     1
Case 9:19-cv-81160-RS Document 342 Entered on FLSD Docket 04/20/2020 Page 3 of 6
Case 9:19-cv-81160-RS Document 342 Entered on FLSD Docket 04/20/2020 Page 4 of 6




                                   Apple thus requested evidence regarding
                                                                                  . Apple explained
  that additional evidence is particularly important because:




                                                                See Ex. F.
         The parties have met and conferred on this issue. Corellium disputes that it has any
  obligation to provide further information and disputes that


                                                Neither Mr. Wade nor Corellium has provided any
  corroborating information, leaving this dispute unresolved. In light of the close of fact discovery
  and the parties’ inability to resolve this dispute to date, Apple moves to compel the production of
  all documents responsive to Request No. 20,




  II.    ARGUMENT
         Throughout discovery, Corellium has frequently declared its positions on disputed factual
  issues, expecting Apple to simply accept them as “gospel” without evidence, and without the
  ability to test their veracity. Ex. G at 114:4–5. As the Court has recognized, that is “not the way
  it works.” Id. at 114:9. Apple is entitled to test




  All Apple has is



                                                   3
Case 9:19-cv-81160-RS Document 342 Entered on FLSD Docket 04/20/2020 Page 5 of 6




         Apple should not have to accept as gospel Mr. Wade’s claim t
                                                                             First,


                                                                         Ex. C at 148:1–15, 162:24-
  163:5, 164:2–23. Second,


                                   Compare ECF No. 64 (Counterclaims) ¶ 27(a), with Ex. H (email
  from cmw@cmw.me about one of the bugs at issue in Corellium’s counterclaims, persona race
  condition). Third,
                                                       Compare Ex. C at 271:18–20; 272:23–273:1
  (                                                           with Ex. F (showing address Corellium
  used in Nov. 2018).
         Apple had hoped
                                       But the opposite happened:


                                                                                           . Given Mr.
  Wade’s


                                                                         .
         WHEREFORE, for the reasons set forth above, Apple respectfully requests that this Court
  grant this Motion to Compel and (1) order Defendant Corellium, LLC to produce documents that




               ; (2) order Defendant Corellium, LLC to produce all documents responsive to Apple’s
  Request for Production No. 20; and (3) grant a limited, 90-minute continuance of Mr. Wade’s
  deposition                                                                           .
         I HEREBY CERTIFY, pursuant to Local Rule 7.1(a)(3)(A), that counsel for the movant
  conferred with all parties or non-parties who may be affected by the relief sought in this Motion
  in a good faith effort to resolve the issues via email and by telephone on April 17–20, 2020.
  Despite these efforts, the parties have been unable to resolve the issues described herein.


                                                   4
Case 9:19-cv-81160-RS Document 342 Entered on FLSD Docket 04/20/2020 Page 6 of 6



   Dated: April 20, 2020                           Respectfully Submitted,


                                                   s/ Martin B. Goldberg
   Michele D. Johnson*
   michele.johnson@lw.com                          Martin B. Goldberg
   LATHAM & WATKINS LLP                            Florida Bar No. 0827029
   650 Town Center Drive, 20th Floor               mgoldberg@lashgoldberg.com
   Costa Mesa, CA 92626                            rdiaz@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             Emily L. Pincow
                                                   Florida Bar No. 1010370
   Sarang Vijay Damle*                             epincow@lashgoldberg.com
   sy.damle@lw.com                                 gizquierdo@lashgoldberg.com
   Elana Nightingale Dawson*                       LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                  100 Southeast Second Street
   LATHAM & WATKINS LLP                            Miami, FL 33131
   555 Eleventh Street NW, Suite 1000              (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel*
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice
                                 Attorneys for Plaintiff APPLE INC.

                                               5
